 

 

 

 

-07948-NSR-JCM, Documen eS Eves 01/02/20 Page lofl ,
eu el check & Brustin, LLP
Tel: [212] 965-9081 99 Hudson Street, 8th Floor
Fax: [212] 965-9084 New York, New York 10013
nsbcivilrignts.com
January 2, 2020

Honorable Nelson S. Roman
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10606

Re: DiPippo v. County of Putnam, 17-cv-7948 (NSR) (JCM)
Dear Judge Roman:

The parties write jointly to respectfully request adjournment of the case management
conference currently scheduled for January 10, 2020. The Court previously set this date
following the initial extension of discovery deadlines. See D.E. 49. The Court, however, did not
adjourn this date following the second extension of discovery deadlines. See D.E. 52. Because
discovery is now set to close March 30, 2020, the parties respectfully request an adjournment of |
the case management conference until April 10, 2020. \

* enna insinnnitt

 

 

 

Respectfully,

~terensoemsnnrensnneenr

/s/ Rick Sawyer '
Rick Sawyer /
Attorney for Plaintiff

. ‘ecard vi The:application i is ‘granted. |
CC: All counsel of record, via ECF —Yoried.

   

 

sie New Voi Toot ee

eee yt
Due ts Gan <¥ KLey (lou of TOR
BAS Covey, ae Au LA AN AR

2 4 -

Le oe af d.. 4 Pisin
ConPtAbiir2 (Ge | CU WIA < We
Jhin “ey (oO Tato wad che

citar Apa\ 10, T2to © ee

hob yi uk lo My Vs oe Ae.
Le ah Coula4 Lae par

 

vane His washer

 
